Citation Nr: 1213824	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to April 18, 2006, for the grant of service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran, R.B., and M.B.  
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  That decision granted service connection for PTSD and assigned a 30 disability evaluation effective from April 18, 2006.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in February 2012.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial evaluation for PTSD will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There was no formal claim, informal claim, or written intent to file a claim of service connection for PTSD prior to April 18, 2006.




CONCLUSION OF LAW

The criteria for an effective date prior to April 18, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, .102, 3.151, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Nevertheless, with respect to the claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for PTSD in a March 2007 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to April 18, 2006, for the grant of service connection for PTSD. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA also has a duty to assist the Veteran in the development of a claim.  The duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed this record, but finds nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  To the extent the record reveals that he was awarded Social Security Administration (SSA) disability benefits in May 1993, there is no indication that the SSA records are pertinent to this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Similarly, although the Board is remanding the claim for a higher initial evaluation for PTSD to obtain outstanding private treatment records, such private treatment records are not pertinent in this appeal as private treatment records may only constitute an informal claim for an increased rating, rather than an informal claim of service connection, which is at issue in this case, and only based on the date received by VA.  See 38 C.F.R. § 3.157(b)

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

  
II.  Law and Analysis

The Veteran contends that an effective date earlier than April 18, 2006, is warranted for the grant of service connection for PTSD.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the present case, the Board finds, after careful consideration of the record, that an effective date prior to April 18, 2006, is not warranted for the grant of service connection for PTSD.  The claims file shows that the Veteran filed a VA Form 21-526, Veterans Application for Compensation and/or Pension, on April 18, 2006.   The Veteran requested service connection for PTSD in the form, and the current effective date was assigned based on that filing.  The record before the Board shows that Veteran did not file an informal or formal claim for service connection for PTSD prior to April 18, 2006.  In fact, the Veteran specifically marked on the April 18, 2006, VA Form 21-526 that he had never previously filed a claim with VA.  His acknowledgment is persuasive evidence weighing against the appeal.  

The Veteran's son testified at the Veteran's February 2012 Board hearing that he had helped the Veteran fill out this application of April 18, 2006.  The Board notes that the Veteran's son initially indicated during the hearing that he believed this had been done in 2002.  When the undersigned explained that the formal claim was actually received in 2006, the Veteran's son responded that "[T]hat may be it.  That pretty much sounds like it.  . . . I don't think it went prior."  Hr'g Tr. 9.  Thus, there appears to be no dispute that the Veteran's formal claim was filed on April 18, 2006.  However, the Veteran's son also clarified during the hearing that he could recall writing a lengthy letter to VA prior to when the formal claim was filed in 2006, which he believed was in 2002.  Hr'g Tr. 10.  

The claims file does not show that any correspondence was received from the Veteran prior to April 18, 2006, concerning PTSD.  Importantly in this regard, the Court of Appeals for Veterans Claims (CAVC) has made clear that a "presumption of regularity" supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926))."  Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying this presumption of regularity to procedures at the RO).  Under this presumption, it may be presumed that an informal claim from the Veteran was not received prior to April 18, 2006, because the presumption of regularity dictates that, if the RO had received an informal claim, the RO would have associated it with the claims file and acted on it in some manner.  See Fithian, 24 Vet. App. at 151; see also 38 C.F.R. § 3.155 (Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.).  

The assertions of the Veteran and his son do not provide the "clear evidence to the contrary" necessary to rebut the presumption of regularity.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009).  In fact, a March 2007 VA examination reflects the Veteran's contradictory assertion that he did not know about PTSD until "a couple of years ago."  The Board notes that two years prior to 2007 would be contemporaneous to 2005, which would be several years after 2002.  These assertions, while not conclusive or categorical, demonstrate that Board hearing testimony of the Veteran and his son are not clear evidence of an earlier filing.  Thus, the presumption of regularity is not rebutted.  Therefore, the Board finds that an effective date in 2002 is not assignable.  

The Board otherwise finds no basis upon which an effective date prior to April 18, 2006, may be assigned.  In this regard, the claims file shows that the Veteran previously filed a claim for educational benefits many years earlier in May 1946.  In connection with that claim, he filed certified copies of his discharge papers, which were received at various times through 1946 and 1947.  Likewise, he more recently informed a March 2007 VA examiner that he had previously filed for mortgage assistance with VA.  (He did not identify the approximate year in which this occurred, and the claims file contains no records relating to a request for mortgage assistance.)  However, the claims for education benefits or mortgage assistance, cannot constitute an informal claim of service connection for PTSD, as there is no indication that he was seeking service-connected disability benefits for any disability, including a psychiatric disorder, at the time he filed such claims.  See 38 C.F.R. § 3.155 (2011); Kessel v. West, 13 Vet. App. 9 (1999).

The Board also acknowledges the Veteran's May 2007 notice of disagreement (NOD) in which he wrote that it was his understanding he "should be eligible to be paid as far as eight years back for the suffering and inconvenience once confirmed."  He did not identify the basis for this understanding.  The Board notes that VA law provides no legal basis for awarding an effective date prior to April 18, 2006, for the grant of service connection on the basis of "suffering and inconvenience."  Certainly, the facts found are not in dispute in showing that his PTSD symptoms are due to the honorable circumstances of his active duty service in Europe during World War II.  In fact, the grant of service connection for PTSD is recognition of the chronicity of his symptomatology.  See 38 C.F.R. § 3.303.  An earlier effective date, however, is not assignable prior to the date a claim is received by VA, which, in this case, was April 18, 2006.  See 38 C.F.R. § 3.400.  

In summary, the Board finds that the appropriate effective date for the award of service connection for PTSD is the presently-assigned date of April 18, 2006, which represents the date he filed his original claim of service connection for this disability.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no legal basis for assignment of any earlier effective date.  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the claim must be denied.


ORDER

An effective date earlier than April 18, 2006, for the award of service connection for PTSD is denied.


REMAND

Upon review, the Board finds that further development is necessary for the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD.

First, it appears that there may be additional medical records that are pertinent to his claim.  In particular, the Veteran wrote in a February 2009 statement that he had treatment at Emory University Hospital for symptoms he feels are related to his PTSD.  Although he testified at his February 2012 Board hearing that he did not have private treatment for PTSD, his February 2009 statement nonetheless indicates that the treatment records from Emory University Hospital may be potentially pertinent.  Accordingly, all necessary action should be made to attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

Second, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's PTSD.  He last underwent a VA examination in March 2007 to evaluate the severity of his PTSD, but he testified during his February 2012 Board hearing that his symptoms had been worsening over the past few years.  Therefore, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Emory University Hospital dated from 2009 to the present.

The RO should also obtain all of the Veteran's outstanding VA treatment records since March 2009.  

If any records cannot be obtained, a notation to that effect should be included in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for review.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability perform occupational tasks; occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder, such as a cerebrovascular accident (CVA).  If the examiner is unable to distinguish the symptomatology of two disorders, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


